Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claims 1-8 filed on 08/17/2020 are pending.


Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 09/18/2019. It is noted, however, that applicant has not filed a certified copy of the JP 2019-169110 application as required by 37 CFR 1.55. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 3, 4 and 7-8 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (“Xu”) [U.S Patent Application Pub. 2020/0390406 A1]

Regarding claim 1, Xu meets the claim limitations as follows:
A surveying data processing device comprising a processor or circuitry [Fig. 12], the processor or circuitry configured to: 
detect (i.e. ‘extract’) a target (i.e. ‘an object 3D point cloud’, e.g. ‘22’ [Fig. 1]) in point cloud data (i.e. ‘a global 3D point cloud’) [Fig. 2, 3; para. 0006: ‘extracting a valid 3D point cloud in a valid region where the machine table is located from a global 3D point cloud’] that is obtained from an object (i.e. machine table) [Fig. 1, 2, 3; para. 0006, 0034: ‘a machine table, for carrying a to-be-scanned object’; ‘the global 3D point comprises 3D point clouds of the object and a surrounding environment thereof’] having at least one target, the target being identifiable as a target; 

acquire a location of the detected target (e.g. ‘the chest or head of the human’) [para. 0060: ‘positioning information’]; set a specific space containing the target (i.e. ‘a surrounding environment thereof’] [Fig. 1, 2, 3; para. 0006, 0034], on a basis of the location of the target; and eliminate point cloud data that is contained in the specific space [para. 0006, 0034: ‘removing an environment 3D point cloud of the surrounding environment’].


Regarding claim 3, Xu meets the claim limitations as follows:
The surveying data processing device according to claim 1, wherein the specific space is a tubular space [Fig. 1, 3, 9-11].


Regarding claim 4, Xu meets the claim limitations as follows:
The surveying data processing device according to claim 3, wherein the specific space is a cylindrical space [Fig. 1, 3, 9-11].


Regarding claim 7, the corresponding method claim 7 is identical in scope and function to the previously rejected device claim 1, and is therefore rejected in the same manner.	


Regarding claim 8, the corresponding non-transitory computer claim 8 is identical in scope and function to the previously rejected device claim 1, and is therefore rejected in the same manner.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“Xu”) [U.S Patent Application Pub. 2020/0390406 A1] in view of Zeng et al. (“Zeng”) [U.S Patent Application Pub. 2018/0307924 A1]

Regarding claim 2, Xu meets the claim limitations as follows:
The surveying data processing device according to claim 1, wherein the point cloud data is obtained by laser scanning [Fig. 3; para. 0059, 0068: ‘by laser scanning’], and whether or not a detected intensity of light that is reflected back from the object is a specific value or greater is determined to detect the target.
Xu does not disclose explicitly the following claim limitations (emphasis added):
whether or not a detected intensity of light that is reflected back from the object is a specific value or greater is determined to detect the target.
However in the same field of endeavor Zeng discloses the deficient claim as follows: 
whether or not a detected intensity of light that is reflected back from the object is a specific value or greater is determined to detect the target [para. 0051: ‘reflectivity values are greater than or equal to a reflectivity threshold’].
Xu and Zeng are combinable because they are from the same field of point cloud data.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Xu and Zeng as motivation to include a reflectivity threshold for selection of good point cloud data. 


Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“Xu”) [U.S Patent Application Pub. 2020/0390406 A1] in view of Zogg et al. (“Zogg”) [U.S Patent Application Pub. 2014/0298666 A1]


Regarding claim 5, Xu meets the claim limitations as follows:
The surveying data processing device according to claim 3, wherein the target includes a reflection prism and a leg part [Fig. 1, 3, 4, 5, 11 show the tubular space containing the leg part’] that supports the reflection prism, and the tubular space [Fig. 1, 3, 4, 5, 11 show the tubular space containing the leg part’] is set so as to have dimensions for containing the reflection prism and the leg part.
Xu does not disclose explicitly the following claim limitations (emphasis added):
wherein the target includes a reflection prism and a leg part that supports the reflection prism, and the tubular space is set so as to have dimensions for containing the reflection prism and the leg part.
However in the same field of endeavor Zogg discloses the deficient claim as follows: 
wherein the target includes a reflection prism (i.e. ‘a 3600 prism’) and a leg part (i.e. ‘a surveying stick’) [para. 0004: ‘These target objects usually consist of a surveying stick having a reflector (for example, a 3600 prism)’] that supports the reflection prism, and the tubular space is set so as to have dimensions for containing the reflection prism and the leg part.
Xu and Zogg are combinable because they are from the same field of point cloud data.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Xu and Zeng as motivation to include a reflection prism for many geodetic applications. 


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“Xu”) [U.S Patent Application Pub. 2020/0390406 A1] in view of obviousness


Regarding claim 6, Xu meets the claim limitations as follows:
The surveying data processing device according to claim 1, wherein the specific space is set in such a manner (i.e. ‘a surrounding environment thereof’] [Fig. 1, 3, 5; para. 0006, 0034] as not to contain point cloud data of a plane crossing a vertical axis [Fig. 1, 3, 5 show a surrounding environment not containing a plane crossing a vertical axis. It is obvious] that passes the location of the target (i.e. a human body) [Fig. 1, 3, 5].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488